DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is a first office action, non-final rejection on the merits.  Claims 15-28, filed as preliminary amendment, are currently pending and have been considered below.
Claim Objections
3.	Claim 28 is  objected to because of the following informalities:  
In claim 28, line 1, “claim 13” should be corrected to –claim 27--.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 15, 17 and 22-25  are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. ( “Realizing Cooperative Object manipulation using Multiple Behavior-based Robots “, IROS 96, Proceedings of the 1996 L.EEE/RSJ  International Conference in Osaka, Japan 4-8 Nov, 1 m New York, NY, vol. 1, November 4, 1996, pp 310-317, X010212395).
As per Claim 15, Wang et al. ( Wang) teaches, a rolling arrangement  operable (via  BeRoSH system : one of the  three vehicle robots  (Page 316, col.1, first paragraph), (Page 311, col.2, third paragraph) and  in Fig. 311 and Fig.8), when integrated in a device  for together making a system( via the target object , Fig.8)  for autonomously moving the device ( via distributed autonomous robots system , Page 311, col.2,  second paragraph) from a first position to a second position along a surface,( Fig.8), said rolling arrangement comprises a rolling element  ( wheel) arranged at a first end portion of a housing of the rolling arrangement such that rolling element is in contact with the surface when the rolling arrangement is to be moved, ( Page 314, col.2, Fig.8, : the wheels of the robot), further comprising the following devices arranged in the housing of the rolling arrangement: a wireless receiver  ( Page 314, col.2: “a wireless communication module is built into each robot”) and  a control device connected to each other; ( Page 314, col.2 : “the main processor of each robot”; the connection is implicit); position means ( implicit from page 311, col.2, last paragraph : “offers some global position information to each robot to modify its own data” and from page 312, col.2, line 6-11) connected to the control device ( implicit) for acquiring the position of railing arrangement relative to its surroundings,  (implicit from page 317, col. 1: this closure can guarantee that the object’s  position and orientation will converge to a target position and orientation in a local region under the action of robots which are controlled to have an active behavior using the position error method”), and driving means (Page 314, col.2, : the DC motors and the connected processor) connected to the control device and the rolling element ( Page 314, col.2, implicit) for driving and controlling the movements of the rolling element ( Page 314, col. 2; Fig.8, implicit) according to the first position acquired by the position means, ( implicit from Page 312, col.2, lines 6-11) and a received wireless signal comprising movement instructions and the second position, ( Page 314, col. 2; Fig.8 :  it is implicit at least  one of the robots receives both information), and a power supply ( Page 314, col. 2 : the vehicle robot is powered by  a rechargeable battery) connected to tile devices arranged in the housing (implicit). 
However, Wang does not explicitly teach,  wireless device, control  device connected to the control device, power supply connected to tile devices arranged in the housing.
Therefore, it would have been obvious to one ordinary skill in the art to recognize that, in order to execute robots’  operation,  the wireless  device , control device , power supply have to be connected with the control device and to tile devices arranged in the housing. Therefore, all these devices are connected with  devices in the housing.
As per Claim 17, Wang teaches the limitation of Claim 15. However, Wang does not explicitly teach, where the driving means connected to the rolling element comprises one or more balls or a chain.
However, where the driving means connected to the rolling element comprises one or more balls or a chain, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim 22  is being rejected using the same rationale as claim 15.
As per Claim 23, Wang teaches the limitation of Claim 22. However, Wang teaches, in BeRoSH system , having one master robot and other follower robots working in coordination in moving the object, (See  From Page 311, col.1,  last two paragraphs to  Page 312,  col.1, also see page 316, col.1.)
Wang does not explicitly teach, integrating at least two rolling arrangements in the device to be moved, and arranging one rolling arrangement to act as a master controlling the movements of the other rolling arrangements connected to the device.  
Therefore, integrating at least two rolling arrangements in the device to be moved, and arranging one rolling arrangement to act as a master controlling the movements of the other rolling arrangements connected to the device, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

As per Claim 24, Wang teaches the limitation of Claim 22. However, Wang teaches, in BeRoSH system , having one master robot and other follower robots (See  From Page 311, col.1,  last two paragraphs to  Page 312,  col.1, also see page 316, col.1.)
Wang does not explicitly teach,  integrating rolling arrangements in two or more devices comprised in a group of devices to be moved in an area, and arranging one rolling arrangement connected to a device to act as a master controlling the movements of the other rolling arrangements connected to the other devices comprised in the group.
Therefore, integrating rolling arrangements in two or more devices comprised in a group of devices to be moved in an area, and arranging one rolling arrangement connected to a device to act as a master controlling the movements of the other rolling arrangements connected to the other devices comprised in the group, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

As per Claim 25, Wang teaches the limitation of Claim 24. However, Wang teaches, in BeRoSH system , having one master robot and other follower robots working in coordination in moving the object, (See  From Page 311, col.1,  last two paragraphs to  Page 312,  col.1, also see page 316, col.1.).
Wang does not explicitly teach,  movements of the group of several devices are controlled according to pre-set scenarios.
However, movements of the group of several devices are controlled according to pre-set scenarios. would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. ( “Realizing Cooperative Object manipulation using Multiple Behavior-based Robots “, IROS 96, Proceedings of the 1996 L.EEE/RSJ  International Conference in Osaka, Japan 4-8 Nov, 1 m New York, NY, vol. 1, November 4, 1996, pp 310-317, X010212395) in view of Jouppi et al. ( USP 6,292,713). 
As per Claim 16, Wang teaches the limitation of Claim 15. However, Wang does not explicitly teach the rolling arrangement further comprising a wireless transmitter connected to the controller.  
In a related field of Art, Jouppi et al. (Jouppi) teaches,  a robotic telepresence  system having a robot 60 being equipped with a wireless transmitter/receiver 76 , col.3, lines 42-48), Fig.2).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Jouppi  before him at the time filing, to modify the systems of Wang, to include  the  teachings (wireless  transmitter-receiver) of  Jouppi and configure with the system of Wang  in order to transmit /receive signals as the robots move. Motivation to combine the two teachings is, to  facilitate robots mobility in performing the action. 





s 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. ( “Realizing Cooperative Object manipulation using Multiple Behavior-based Robots “, IROS 96, Proceedings of the 1996 L.EEE/RSJ  International Conference in Osaka, Japan 4-8 Nov, 1 m New York, NY, vol. 1, November 4, 1996, pp 310-317, X010212395)  in view of ROOT et al. (USP 2010/0082156).
As per Claim 27, Wang teaches the limitation of Claim 22. However, Wang does not explicitly teach, where movements of rolling arrangements are controlled by using a remote control.     
 	In a related field of  Art, ROOT et al. ( ROOT) teaches, controlling the motion of a robotic device, wherein, the movement of  robot 14 being controlled by  remote controller 13C, ([0015], Fig.1).
It would have been obvious to one of ordinary skill in the art, having the teachings of Wang and ROOT  before him at the time filing, to modify the systems of Wang, to include the remote control  teachings ( the system) of  ROOT  and configure with the system of Wang in order to remotely control the movement of the Robots when situation warrants that  autonomous movement  of the robots cannot be achieved due to obstacle.  Motivation to combine the two teachings is, to execute the movement of the robots through remote control when situation warrants that autonomous movement of the robots are not possible due to obstacles. (i.e., an added feature to enhance movement of the robots in the working environment).
 As per Claim 28, Wang as modified by ROOT  teaches the limitation of Claim 27. However, Wang   in view of ROOT does not explicitly teach, where the remote control is controlled by voice, gestures or haptic input.
However, ROOT teaches, remotely controlling the robot by 13C a hand-held communication device. Therefore, it would have been obvious to one ordinary skill in the art to recognize that, when a user is using a hand-held communication device 13C, the remote control is being executed by haptic input. Therefore, it would have been obvious to one ordinary skill in the art to recognize that ROOT has the teachings of  the remote control being controlled by haptic input.
 
Allowable Subject Matter
8.	Claims 18-21 and 26 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663